Case 18-04984        Doc 29     Filed 10/15/18     Entered 10/15/18 09:37:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04984
         Maria T. Paz Bustos

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 07/18/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04984            Doc 29           Filed 10/15/18    Entered 10/15/18 09:37:03              Desc         Page 2
                                                           of 4



 Receipts:

          Total paid by or on behalf of the debtor                      $2,665.00
          Less amount refunded to debtor                                $2,545.08

 NET RECEIPTS:                                                                                              $119.92


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $0.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $119.92
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $119.92

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim          Claim       Principal      Int.
 Name                                         Class   Scheduled      Asserted       Allowed        Paid         Paid
 Afni                                     Unsecured         186.00           NA            NA            0.00       0.00
 Bank Of America                          Unsecured      6,202.00            NA            NA            0.00       0.00
 Capital One                              Unsecured      1,484.00            NA            NA            0.00       0.00
 CAPITAL ONE                              Unsecured           0.00           NA            NA            0.00       0.00
 Capital One                              Unsecured           0.00           NA            NA            0.00       0.00
 Capital One/Neiman Marcus/Bergdorf Goo   Unsecured           0.00           NA            NA            0.00       0.00
 Cbna                                     Unsecured           0.00           NA            NA            0.00       0.00
 Chase Card                               Unsecured           0.00           NA            NA            0.00       0.00
 Chase Card                               Unsecured      1,972.00            NA            NA            0.00       0.00
 Comenity Bank/Harlem Furniture           Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Pier 1                     Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Talbots                    Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Talbots                    Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Bank/Victoria Secret            Unsecured           0.00           NA            NA            0.00       0.00
 Comenity Capital/mprc                    Unsecured           0.00           NA            NA            0.00       0.00
 Comenitybank/New York                    Unsecured           0.00           NA            NA            0.00       0.00
 Comenitybank/talbots                     Unsecured           0.00           NA            NA            0.00       0.00
 Franklin Collection Service, Inc         Unsecured           0.00           NA            NA            0.00       0.00
 Hc Roya                                  Unsecured           1.00           NA            NA            0.00       0.00
 Illinois Dept of Revenue 0414            Priority            0.00          0.00          0.00           0.00       0.00
 Internal Revenue Service                 Priority            0.00      3,104.19      3,104.19           0.00       0.00
 Jn Portfolio Debt Equities, LLC          Unsecured         767.00           NA            NA            0.00       0.00
 Kohls/Capital One                        Unsecured         659.00           NA            NA            0.00       0.00
 Midland Funding                          Unsecured      8,479.00            NA            NA            0.00       0.00
 Midland Funding LLC                      Unsecured      2,169.52            NA            NA            0.00       0.00
 Nordstrom/TD BANK USA                    Unsecured      2,123.00            NA            NA            0.00       0.00
 Pier 1/Comenity Bank                     Unsecured           0.00           NA            NA            0.00       0.00
 Portfolio Recovery                       Unsecured      2,649.00            NA            NA            0.00       0.00
 Synchrony Bank/ Old Navy                 Unsecured           0.00           NA            NA            0.00       0.00
 Synchrony Bank/Amazon                    Unsecured           0.00           NA            NA            0.00       0.00
 Synchrony Bank/Gap                       Unsecured           0.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-04984            Doc 29            Filed 10/15/18    Entered 10/15/18 09:37:03                  Desc       Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim           Claim        Claim         Principal       Int.
 Name                                         Class    Scheduled        Asserted     Allowed          Paid          Paid
 Synchrony Bank/Lowes                      Unsecured           0.00             NA             NA           0.00        0.00
 Synchrony Bank/Sams                       Unsecured           0.00             NA             NA           0.00        0.00
 Synchrony Bank/TJX                        Unsecured           0.00             NA             NA           0.00        0.00
 Target                                    Unsecured         567.00             NA             NA           0.00        0.00
 United Credit Union                       Unsecured           0.00             NA             NA           0.00        0.00
 Us Dept Of Ed/Great Lakes Higher Educat   Unsecured     11,418.00              NA             NA           0.00        0.00
 Us Dept Of Education                      Unsecured           0.00             NA             NA           0.00        0.00
 Visa Dept Store National Bank/Macy's      Unsecured      2,798.00              NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                         Claim           Principal                 Interest
                                                                       Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                                   $0.00                 $0.00               $0.00
       Mortgage Arrearage                                                 $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                            $0.00                 $0.00               $0.00
       All Other Secured                                                  $0.00                 $0.00               $0.00
 TOTAL SECURED:                                                           $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                        $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                          $0.00                 $0.00               $0.00
        All Other Priority                                            $3,104.19                 $0.00               $0.00
 TOTAL PRIORITY:                                                      $3,104.19                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                              $0.00                 $0.00               $0.00


 Disbursements:

          Expenses of Administration                                         $119.92
          Disbursements to Creditors                                           $0.00

 TOTAL DISBURSEMENTS :                                                                                        $119.92




UST Form 101-13-FR-S (9/1/2009)
Case 18-04984        Doc 29      Filed 10/15/18     Entered 10/15/18 09:37:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
